DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-59 were not amended, and remain pending.
Allowable Subject Matter
Claims 20-59 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a memory, system, method, or program product including non-volatile memory with a plurality of blocks, a controller controlling that memory to generate free blocks, storing a value that indicates the number of free blocks available in the memory, determine whether the number of free blocks is sufficient based on the stored value, and in response to the number of free blocks being insufficient, in a case that the memory system has reached end of lifespan, or the operation mode of the memory becomes read only mode, the data write operation to the memory becomes prohibited, or the controller processes in the read only mode, without determining whether or not the memory system has reached an end of lifespan, after the memory system is restarted, or the power supply has been turned on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        March 23, 2022